Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election 
The response of October 26, 2022 to the restriction of September 14, 2022 is acknowledged. Applicants elect embodiment 1 without traverse. Embodiment 2 (figures. 2.1-2.8), is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design. 

Drawing
Pursuant to the election referenced above, figures 2.1-2.8 are stated as canceled by applicant. 

Specification
Pursuant to the election referenced above, figure descriptions for the second embodiment have been canceled by applicant. 

	
Claim Rejection 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite because the appearance of areas in the design cannot be determined without resorting to conjecture. The scope of a claim is definite only when it is supported by an enabling disclosure. A patent claim is invalid if it is not supported by an enabling disclosure. MPEP 2164. When the scope of protection sought exceeds what is enabled in the disclosure, the claim is indefinite.
The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.
Because of the ambiguities in the disclosure, the scope of protection sought in the claim cannot be determined.  Furthermore, such ambiguities in the disclosure do not enable a designer of ordinary skill in the art to reproduce the shape and appearance of the design claimed without resorting to conjecture. 
The claim is indefinite and non-enabled for the following reasons:

The circular shape seen in figure 1.7 is only shown in one plan view which doesn’t fully disclose the exact appearance that part of the design. The examiner cannot determine if the portion is flat on the surface or recess into the fastening device without conjecture. See image below in which the examiner has pointed out and labeled with A the circular shape that is indefinite and non-enabling. Everything within the lines labeled with A are indefinite and non-enabling, including the center horizontal line.  

    PNG
    media_image1.png
    463
    893
    media_image1.png
    Greyscale

For the issue above, consider adding a boundary line (dot-dash-dot line) within the interior circular shape. The examiner has labeled with A, the solid interior line that should be retained as claimed but continuing to draw it solid. The proposed dot dash dot boundary line should be placed immediately adjacent and within the interior line labeled A. The center horizontal line inside the portions pointed out and labeled A should be changed into evenly space broken lines.

If broken lines are used, a broken line statement similar to the following must be added to the specification after the figure descriptions and before the claim to define their purpose.  See In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967) and MPEP § 1503.02 (III).
-- The dot-dash-dot broken lines depict boundaries of the claim and form no part thereof. --  

Applicant is further cautioned to render any corresponding drawing details clearly and consistently in all applicable views.

A response may be submitted in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  
Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) . 
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a).
It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132(a) and 37 CFR 1.121(f). If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d).

Conclusion
The claimed design is rejected under 35 U.S.C. § 112(a) and (b).
A response is required in reply to the Office Action to avoid abandonment of the application.
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 

Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at elizabeth.ko@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 

Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf

Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/responding-office-actions 

Contact Information
Direct any inquiry concerning any communication from the examiner to ELIZABETH S KO whose telephone number is 571-272-6108.  The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 p.m. ET.

Examiner Interviews
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, is available at:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012. 
See MPEP 402.02(a) for further information. 
Interviews may also be conducted with a registered practitioner “not of record” provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) See MPEP 405. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Email Communications
If email communication is preferred, please email the examiner at elizabeth.ko@uspto.gov to arrange a time and date for the telephone interview. If both email and telephonic means are required, include preferred days and times for the proposed call. When proposing a day/time for the interview, please consider the examiner’s work schedule indicated in the first paragraph of the contact information of this communication. The email should also be used to determine who will initiate the telephone call. 
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO. The authorization may not be sent by email to the USPTO. 
For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence”: https://www.uspto.gov/patents/maintain/responding-office-actions
Also, see MPEP 502.03 II for further information. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
If attempts to reach the examiner by telephone are unsuccessful, primary examiner KAREN S. ACKER can be reached at 571-272-7655 or  the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/E.S.K./
Examiner, Art Unit 2918           
 /KAREN S ACKER/ Primary Examiner, Art Unit 2918